DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 16 – 17 are objected to because of the following informalities:  Claim 16 contains the limitation “the display panel being connected to the circuit panel…”  However, “the circuit panel” fails to have antecedent basis.  The examiner believes this to be a typo and that the applicant intended to claim “the circuit board.”  The claims will be treated as such.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 10, 12 – 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN106297702) (the examiner notes that all citations come from the translated copy attached to the instant Office Action).

Regarding Claim 1, Zhang teaches an over-current protection method for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23), comprising the following steps: 
calculating an current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by a level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) of a first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) after the first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) is received; 
determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); and 
controlling the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) to stop running (Page 7, Lines 1 - 31) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.).

Regarding Claim 2, Zhang teaches the over-current protection method for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) according to claim 1 (See Above), wherein after the step of determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.), the method further comprises: 
calculating the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is less than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); 
determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a second preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); and 
controlling the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) to stop running (Page 7, Lines 1 - 31) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) the second preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.).

Regarding Claim 10, Zhang teaches the over-current protection method for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) according to claim 1 (See Above), wherein the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is a duration before (Page 7, Lines 1 – 31.  The examiner notes that the time while the signal CK1 is high and the protection control signal is being out is the claimed duration.) the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) inputs normal working current during the first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13).

Regarding Claim 12, Zhang teaches a display device, comprising a memory, a processor, and an over-current protection program for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) stored in the memory and executable by the processor, when the processor executes the over-current protection program for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23), the following steps are realized: 
calculating an current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by a level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) of a first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) when the first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) is received; 
determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); and 
controlling the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) to stop running (Page 7, Lines 1 - 31) when the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.).

Regarding Claim 13, Zhang teaches the display device according to claim 12 (See Above), wherein after determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.), the following steps are further realized: 
calculating the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is less than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); 
determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a second preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); 
controlling the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) to stop running (Page 7, Lines 1 - 31) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) the second preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.).

Regarding Claim 16, Zhang teaches the display device according to claim 12 (See Above), wherein the display device further comprises a display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) and a circuit board (Figure 7, Element not labeled, but is everything that is not the panel (Element 6).  Page 9, Lines 19 - 23), the display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) being connected to the circuit panel (Figure 7, Element not labeled, but is everything that is not the panel (Element 6).  Page 9, Lines 19 - 23), the over-current protection program for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) being embedded in the circuit board (Figure 7, Element not labeled, but is everything that is not the panel (Element 6).  Page 9, Lines 19 - 23).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN106297702) (the examiner notes that all citations come from the translated copy attached to the instant Office Action) 

Regarding Claim 17, Zhang teaches the display device according to claim 16 (See Above), wherein the display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) is a liquid crystal display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23).
Zhang is silent with regards to the display device is a television.
The Examiner takes official notice that it is well known in the art of displays for a liquid crystal display panel to be used as a television.  The motivation to modify the display panel of Zhang is simple substitution of the display of Zhang with a television to obtain predictable results.


Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN106297702) (the examiner notes that all citations come from the translated copy attached to the instant Office Action) in view of Hastings et al. (U.S. PG Pub 2011/0141644).

Regarding Claim 3, Zhang teaches the over-current protection method for a panel display according to claim 2 (See Above), wherein the step of calculating the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is less than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.) comprises: 
calculating an effective current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during an effective time of each clock signal (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13)
current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) according to the effective current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the effective time of each clock signal (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13).
Zhang is silent with regards to calculating an average current input during the effective time of each clock signal.
Hastings et al. teach calculating an average current (Figure 6B, Element 206.  Paragraph 75) input during the effective time of each clock signal.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the over-current protection circuit of Zhang with the teachings of the average current input of Hastings et al.  The motivation to modify the teachings of Zhang with the teachings of Hastings et al. is to provide fault circuit interrupter that is capable of determining a plurality of peak current signals exceed thresholds over a predetermined time to open the contacts, as taught by Hastings et al. (Paragraph 16).

Regarding Claim 6, Zhang teaches the over-current protection method for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23) according to claim 3 (See Above), wherein the step of calculating a current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) according to the effective current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the effective time of each clock signal (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13), comprises: 
effective currents input by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the effective times of the clock signals; and 
a current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13).
Zhang is silent with regards to calculating an average current input during the effective time of each clock signal, comprises: accumulating effective currents during the effective times of the clock signals to obtain a sum of the effective currents, and calculating a ratio of the sum of the effective currents to a number of clock signals to obtain the average current input.
Hastings et al. teach calculating an average current (Figure 6B, Element 206.  Paragraph 75) input during the effective time of each clock signal, comprises: 
accumulating effective currents (Figure 6B, Element 206.  Paragraph 75) during the effective times of the clock signals to obtain a sum of the effective currents (Figure 6B, Element 206.  Paragraph 75), and 
calculating a ratio (Figure 6B, Element 206.  Paragraph 75) of the sum of the effective currents to a number of clock signals to obtain the average current input (Figure 6B, Element 206.  Paragraph 75).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the over-current protection circuit of Zhang with the teachings of the average current input of Hastings et al.  The motivation to modify the teachings of Zhang with the teachings of Hastings et al. is to provide fault circuit interrupter that is capable of determining a plurality of peak current signals exceed thresholds over a predetermined time to open the contacts, as taught by Hastings et al. (Paragraph 16).

Regarding Claim 11, Zhang teaches an over-current protection method for display panel (Figure 7, Element 6.  Page 9, Lines 19 - 23), applied in a timing controller, comprising the following steps: 
calculating a current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by a level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) of a first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) after the first clock signal (Figure 2(a), Element CK1.  Page 3, Lines 1 - 13) is received; 
determining whether the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) a first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.); and 
controlling the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) to stop running (Page 7, Lines 1 - 31) in determining that the average current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is larger than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.).
Zhang is silent with regards to calculating an average current input during the effective time of each clock signal.
Hastings et al. teach calculating an average current (Figure 6B, Element 206.  Paragraph 75) input during the effective time of each clock signal.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the over-current protection circuit of Zhang with the teachings of the average current input of Hastings et al.  The motivation to modify the teachings of Zhang with the teachings of Hastings et al. is to provide fault circuit interrupter that is capable of determining a plurality of peak current signals exceed thresholds over a predetermined time to open the contacts, as taught by Hastings et al. (Paragraph 16).

Regarding Claim 14, Zhang teaches the display device according to claim 13 (See Above), wherein the step of calculating current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during a second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) in determining that the current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the first preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK1 is high.  Page 3, Lines 1 - 13) is less than (Page 7, Lines 1 - 31) the first preset current (Figures 3 - 6, Element Vf.  Page 8, Line 26 - Page 9, Line 17.  The examiner notes that the voltage will have a corresponding current.) comprises: 
calculating an effective current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during an effective time of each clock signal (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13); and 
current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the second preset time (Figures 2(a) and 2(b), Element not labeled, but is when the signal CK2 is high.  Page 3, Lines 1 - 13) according to the effective current input (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13) by the level shifter (Figure 1, Element 1.  Page 7, Lines 1 - 12) during the effective time of each clock signal (Figure 2(b), Elements Ick1 - Ick4.  Page 3, Lines 1 - 13).
Zhang is silent with regards to calculating an average current input during the effective time of each clock signal.
Hastings et al. teach calculating an average current (Figure 6B, Element 206.  Paragraph 75) input during the effective time of each clock signal.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the over-current protection circuit of Zhang with the teachings of the average current input of Hastings et al.  The motivation to modify the teachings of Zhang with the teachings of Hastings et al. is to provide fault circuit interrupter that is capable of determining a plurality of peak current signals exceed thresholds over a predetermined time to open the contacts, as taught by Hastings et al. (Paragraph 16).


Allowable Subject Matter
Claims 4 – 5, 7 – 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose at least “wherein the first preset current is larger than the second preset current” of Claim 7 in combination with the limitations of Claims 1 – 2.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose at least “obtaining a preset number of inputting the effective current by the level shifter according to the effective current input by the level shifter during the effective time of each clock signal; accumulating preset numbers of clock signals to obtain a total preset number m; and calculating the average current input by the level shifter during the second preset time according to a formula I=m*Iocp/10n, wherein Iocp is a current threshold, and n is a number of the clock signals” in combination with the other limitations of Claim 4 in combination with the limitations of Claims 1 – 3.  Claim 15 is objected to for substantially the same reason.  Claims 5 and 8 – 9 inherit this objection, as they depend on Claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawata (U.S. PG Pub 2014/0016240) teach a driver circuit that contains multiple overcurrent detectors in a manner similar to the instant invention.
Zhang (U.S. PG Pub 2019/0080659) teach an over current protection circuit for a GOA type liquid crystal display similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625